      Case 5:19-cv-00361-DPM Document 35 Filed 05/20/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                             PLAINTIFF

v.                     No: 5:19-cv-361-DPM

BRUCE McCONNELL, Sgt., Varner
Supermax, ADC; JOHNSON, Lieutenant,
Varner Supermax, ADC; and ARKANSAS
DEPARTMENT OF CORRECTION                             DEFENDANTS


                             JUDGMENT
     McAlphin' s claims against the         Arkansas Department of
Correction are dismissed with prejudice. All other claims are dismissed
without prejudice.



                                       D .P. Marshall J{
                                       United States District Judge
